         Case 2:19-cv-00133-JB-LF Document 9 Filed 07/23/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

MANUEL BARELA, JR.,

              Petitioner,

vs.                                                                     No. CIV 19-0133 JB/LF

RICHARD MARTINEZ, Warden, and Hector
HUGO BALDERAS, New Mexico Attorney
General,

              Respondents.

                        MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on: (i) Plaintiff Manuel Barela, Jr.’s Petition

Under 28 U.S.C. § 2254 for Writ of Habeas Carpus by a Person in State Custody, filed February

15, 2019 (Doc. 1)(“Petition”); and (ii) the Honorable Laura Fashing’s, United States Magistrate

Judge for the United States District Court for the District of New Mexico, Order to Show Cause,

filed November 17, 2020 (Doc. 7)(“Order”). The Court will dismiss the Petition without prejudice

because Barela did not comply with the Order and did not prosecute this proceeding

                    FACTUAL AND PROCEDURAL BACKGROUND

       In the Petition, Barela asks the Court to “vacate illegal sentence of indeterminate 5 to 20

year parole.” Petition at 8. In the Order, Magistrate Judge Fashing concluded:

              This matter is before the Court sua sponte. The record reflects that certain
       mailings to Petitioner Manuel Barela Jr. were returned as undelivered[. See Mail
       Returned as Undeliverable, filed November 16, 2020, (Doc. 6)]. The returned
       envelope indicates that Barela has been deported. [See Mail Returned as
       Undeliverable, filed November 16, 2020, (Doc. 6)]. It appears that Petitioner
       Barela has been transferred or released from custody without advising the Court of
       his new address, as required by D.N.M. LR-Civ. 83.6, thus severing contact with
       the Court. Because Petitioner has failed to comply with the Court’s local rules, he
       will be required to show cause why this action should not be dismissed. See
       Bradenburg v. Beaman, 632 F.2d 120, 122 (10th Cir. 1980)(“It is incumbent on
          Case 2:19-cv-00133-JB-LF Document 9 Filed 07/23/21 Page 2 of 3




       litigants, even those proceeding pro se, to follow the federal rules of procedure. . .
       The same is true of simple, nonburdensome local rules . . . .” (citation omitted)).
       Failure to comply with this Order may result in dismissal without further notice.

Order at 1. Magistrate Judge Fashing ordered Barela to “notify the Clerk in writing of his current

address or otherwise show cause why this action should not be dismissed” within thirty days of

the Order’s entry. Order at 1.

                                            ANALYSIS

       Pro se litigants are required to follow the federal rules of procedure and simple,

nonburdensome local rules. See Bradenburg v. Beaman, 632 F.2d 120, 122 (10th Cir. 1980). The

local rules require litigants, including prisoners, to keep the Court apprised of their proper mailing

address and to maintain contact with the Court. See D.N.M. LR-Civ. 83.6. The Court may dismiss

an action under rule 41(b) of the Federal Rules of Civil Procedure for failure to prosecute, to

comply with the rules of civil procedure, or to comply with court orders. See Olsen v. Mapes, 333

F.3d 1199, 1204 n.3 (10th Cir. 2003).

       More than thirty days has elapsed since entry of the Order, and Barela has not provided the

Court with a new address, responded to the Court’s Order, or otherwise shown cause why the case

should not be dismissed. See Mail Returned as Undeliverable, filed November 16, 2020, (Doc.

6); Mail Returned as Undeliverable, filed November 25, 2020, (Doc. 8).The record reflects that

certain mailings to Barela have been returned as undeliverable. See Mail Returned as

Undeliverable, filed November 16, 2020, (Doc. 6); Mail Returned as Undeliverable, filed

November 25, 2020, (Doc. 8). The Court’s research indicates that Barela has been released from

the Otero County Prison Facility and has been deported. See Offender Search, New Mexico

Corrections Department, https://cd.nm.gov/offender-search/ (last visited May 25, 2021). The

record reflects that Barela has been transferred or released from custody without advising the Court

of his new address, as D.N.M. LR-Civ. 83.6 requires. Accordingly, Barela has not complied with


                                                -2-
           Case 2:19-cv-00133-JB-LF Document 9 Filed 07/23/21 Page 3 of 3




D.N.M. LR-Civ. 83.6, has not prosecuted this action, has not kept the Court apprised of his current

address, and has not complied with the Court’s Order. The Court will therefore dismiss this

proceeding pursuant to rule 41(b) of the Federal of Civil Procedure.

       IT IS ORDERED that: (i) Plaintiff Manuel Barela, Jr.’s Petition Under 28 U.S.C. § 2254

for Writ of Habeas Carpus by a Person in State Custody, filed February 15, 2019 (Doc. 1), is

dismissed without prejudice; and (ii) the Court will enter Final Judgment.




                                                          ________________________________
                                                          UNITED STATES DISTRICT JUDGE


Parties:

Manuel Barela, Jr.
Chaparral, New Mexico

       Plaintiff pro se




                                               -3-
